DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann (DE 199 17 538).
With respect to claim 1: Hoffmann discloses ground drilling device (Fig. 1) for drilling in soil by means of a drill string (all sections of 34), wherein the ground drilling device comprises a drilling carriage (14) and a sled (28) movable in translation on the drilling carriage (¶ [0022]), and on the sled there is arranged a holder (42; Fig. 1)
a) for the screwed connection of a rod section to the drill string or 
b) for the screwed (40) detachment of a rod section (34) from the drill string (¶ [0032]), 
wherein the holder is configured to move in translation relative to the sled in order to compensate for a change in the position of the holder caused by the screwing process (¶ [0024-25, 0028, 0030-31]; the holder floats relative to the sled so there will be some movement).
With respect to claim 2: Hoffman further discloses a carrier (36) supporting the holder (Fig. 1) is movably arranged on the sled and configured to be secured to the sled (¶ [0024-25, 0028, 0031]; Fig. 1).
With respect to claim 7: Hoffmann discloses method for drilling in soil by means of a drill string (all sections of 34), wherein a sled (28) which is movable in translation (¶ [0022]) is used for the pulling and/or pushing of the drill string (¶ [0022, 0024]), and on the sled there is arranged a holder (42), with which a rod section (34) can be screwed onto or unscrewed from a drill string (40; ¶ [0032]), wherein the holder is moved in translation relative to the sled in order to compensate for a change in the position of the holder caused by the screwing process (¶ [0024-25, 0028, 0030-31]; the holder floats relative to the sled so there will be some movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann as applied to claim 1 above, and further in view of Lane (US 2016/0002989).
	With respect to claim 4: Hoffmann discloses all aspects of the claimed invention except for the sensor and controller. Lane teaches a sensor (109, 152) for detecting the end of the screwing process (¶ [0025]), and providing a signal for receipt by a control device (104, 151; ¶ [0021, 0025]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the sensor and controller of Lane with the invention of Hoffmann since doing so would allow the number of rods being attached to be monitored (Lane ¶ [0025]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffmann and Lane as applied to claim 4 above, and further in view of Henriksen (US 2018/0216423).
	With respect to claim 5: The combination of Hoffmann and Lane teaches all aspects of the claimed invention except for the sensor configured as one of an end switch, a proximity switch, or a position switch. Henriksen teaches a sensor may be configured as one of an end switch, a proximity switch, or a position switch (¶ [0030]).  It would be obvious to one having ordinary skill in the art at the time of filing to substitute the proximity switch of Henriksen for the sensor of Hoffmann and Lane since doing so would perform the same predictable result of detecting rotation.


Allowable Subject Matter
Claims 3, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672